DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 10,534,221) in view of Ishida et al. (US 2016/0161664).
	As to claims 1 and 10, Zhu discloses in figure 2: a liquid crystal display screen 20 comprising a liquid crystal layer (column 1, lines 19-44), and a backlight assembly 30, wherein the backlight assembly is located below the liquid crystal layer and comprises a first opening 42 and a sidewall, wherein the first opening is formed in the backlight assembly, and a light shielding layer 31b is disposed on the sidewall of the first opening.  Zhu further discloses in column 6, lines 16-21 that a camera (sensor) is mounted in alignment with the first opening 42, wherein the light shielding layer 31b is configured to prevent light emitted by the backlight assembly from interfering with the camera.
	Zhu does not disclose that the liquid crystal layer covers the first opening.  Ishida discloses in figure 15, a backlight assembly 30 located below the liquid crystal layer and 
	As to claims 2 and 11, Zhu in view of Ishida discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  Zhu further discloses in figure 10 and column 11, lines 7-26 that the light shielding layer 31b may include a light blocking material layer 311 coated on a side of a base 310.
	As to claims 3 and 12, Zhu in view of Ishida discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  Zhu further discloses in column 10, line 63 – column 11, line 6 that the light shielding layer 31b is a light shielding film such as a metal film, a metal oxide film, or a polymer film.
As to claims 4 and 13, Zhu in view of Ishida discloses all of the elements of the claimed invention discussed above regarding claims 3 and 12.  Zhu further discloses in column 11, lines 7-26 that the light shielding layer 31b may be formed by a coating process.
As to claim 15, Zhu in view of Ishida disclose all of the elements of the claimed invention discussed above regarding claim 10.  Zhu further discloses in figure 1 that the first opening comprises a circular opening.
As to claims 19 and 20, Zhu in view of Ishida disclose all of the elements of the claimed invention discussed above regarding claims 1 and 10.  Zhu further discloses in figure 4 that the first opening may comprise a semi open groove structure formed at the edge of the backlight assembly.
	As to claims 5 and 14, Zhu in view of Ishida discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  Zhu further discloses in column 10, lines 47-54 that the thickness of the light shielding layer 31b is small, but does not specify that the thickness is less than 0.4 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu so that the thickness of the light shielding layer is less than 0.4 mm in order to prevent the light shielding layer from being visible to a user.
	As to claims 7 and 16, Zhu in view of Ishida discloses all of the elements of the claimed invention discussed above regarding claims 1 and 10.  Zhu further discloses in figure 2, a polarizer layer 23, and a second opening 41 formed in the polarizer layer which aligns with the location of the first opening 42.  Zhu does not disclose that the liquid crystal screen comprises a thin film transistor layer.  However, it was well known to provide a thin film transistor layer because such displays, called active matrix displays, were known for their high display quality.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
As to claims 8 and 17, Zhu in view of Ishida discloses all of the elements of the claimed invention discussed above regarding claims 7 and 16.  Zhu further discloses in figure 2 that the projection range of the second opening 41 covers the projection range of the first opening 42.
As to claims 9 and 18, Zhu in view of Ishida discloses all of the elements of the claimed invention discussed above regarding claims 7 and 17, but does not disclose that the projection range of the second opening is not less than the range of a viewing angle of the sensor.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Zhu such that the projection range of the second opening is not less than the range of a viewing angle of the camera in order not to obstruct the view from the camera.
As to claim 21, Zhu in view of Ishida discloses all of the elements of the claimed invention discussed above regarding claim 1.  Ishida further discloses in figure 15 that no extra support structure is provided between the sensor 36 and the sidewall of the backlight assembly.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based in part on the newly cited prior art of Ishida et al. (US 2016/0161664).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID Y CHUNG/Examiner, Art Unit 2871            

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871